DETAILED ACTION
	The finality of the previous Office Action is withdrawn and prosecution on the merits continues.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants reply filed on 1/27/22 is acknowledged.
Claims 1-5, and 12-14 are canceled.
Claims 6-11 and 15-26 are pending and considered on the merits.

Rejections Withdrawn
Rejection of claim(s) 1, 12, 13 under 35 U.S.C. 102(a)(1) as being anticipated by WO2016201051A1 (hereafter Wiggington, reference of the IDS), as evidenced by US15/580,969 is withdrawn in view of Applicant’s cancelation of claims 1, 12, and 13.
Rejection of claims 1-4, 12-14 under 35 U.S.C. 103 as being unpatentable over Wiggington, as applied to claims 1, 12, 13 above, and further in view of Santin et al. (Clinical Cancer Research, 2016, 22(23):5682-5687, reference of the IDS; hereafter Santin), as evidenced by MacroGenics (MacroGenics_2016_RnD_Day_-_FINAL_website_download_.pdf, accessed 05/17/2021 from http://web.archive.org/web/20210517161118/http://ir.macrogenics.com/static-files/a35326eb-2be4-4859-837e-bb0b4f3a7da0) and MedlinePlus (https://medlineplus.gov/genetics/gene/msh6/, accessed 05/19/2021) is withdrawn in view of Applicant’s cancelation of claims 1-4, and 12-14.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11, 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (Ann Oncol. 2017;28(5):1036-1041., published 2/7/2017) in light of Wiggington (WO2016201051A1) and Macrogenics (MacroGenics_2016_RnD_Day_-_FINAL_website_download_.pdf, accessed 05/17/2021 .
	Ott teaches a method of treating patients with advanced anal carcinoma, comprising administration of an anti-PD-1 antibody, pembrolizumab.
Ott does not teach the administration of an anti-PD-1 antibody comprising the CDRs recited in instant claim 6 the VH recited in instant claims 15 and 19, the VL recited in instant claims 17 and 19, the heavy chain recited in instant claims 16 and 20, or the light chain recited in instant claims 18 and 20. Nor does Hernandez teach the frequencies of anti-PD-1 antibody administration of claims 7-11. Hernandez does not teach the fixed doses of anti-PD-1 antibody of claims 24-26, or the frequencies of administration of claims 24-26.
These deficiencies are made up for by Wiggington and Macrogenics.
Wiggington teaches a method of treating endometrial cancer, breast cancer, gastric cancer, prostate cancer, uterine cancer, ovarian cancer, colon cancer, adrenal carcinoma, non-small cell lung cancer, head and neck cancer, laryngeal cancer, liver cancer, renal cancer, glioblastoma, or pancreatic cancer in which HER2/neu is expressed (claim 15). The treatment comprises administration of Variant Chimeric 4D5 antibody followed at least 24 hours later of an anti-PD-1 antibody (claim 2). Since the method is for treating cancer (page 16, [0030], claim 1), the amounts administered are therapeutically effective.
Wiggington also teaches that the anti-PD-1 antibody that is administered, include PD-1 mAb 6-ISQ.  As evidenced by US15/580,969, which is the U.S. National Stage of WO2016201051A1, the PD-1 mAb 6-ISQ is comprised of SEQ ID NO:88, which comprises CDR sequences that are the same as instant SEQ ID  NOs:6-8, and is the same as instant SEQ ID NO:2. Below is an alignment of instant SEQ ID NO:2, (Qy, the CDR-Hs of claims 1, and 12 are underlined) and SEQ ID NO:88 of US15/580,969, which is the U.S. National Stage of WO2016201051A1:

              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYSFTSYWMNWVRQAPGQGLEWIGVIHPSDSETWL 60

Qy         61 DQKFKDRVTITVDKSTSTAYMELSSLRSEDTAVYYCAREHYGTSPFAYWGQGTLVTVSSA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DQKFKDRVTITVDKSTSTAYMELSSLRSEDTAVYYCAREHYGTSPFAYWGQGTLVTVSSA 120

Qy        121 STKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 STKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180

Qy        181 LYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVF 240

Qy        241 LFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYR 300

Qy        301 VVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKN 360

Qy        361 QVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGN 420


Qy        421 VFSCSVMHEALHNHYTQKSLSLSLG 445
              |||||||||||||||||||||||||
Db        421 VFSCSVMHEALHNHYTQKSLSLSLG 445

	As further evidenced by US15/580,969, which is the U.S. National Stage of WO2016201051A1, the PD-1 mAb 6-ISQ is comprised of SEQ ID NO:87, which comprises CDR sequences that are the same as instant SEQ ID  NOs:9-11, and is the same as instant SEQ ID NO:3. Below is an alignment of instant SEQ ID NO:3, (Qy, the CDR-Ls of claims 1, and 12 are underlined) and SEQ ID NO:87 of US15/580,969, which is the U.S. National Stage of WO2016201051A1:

Qy          1 EIVLTQSPATLSLSPGERATLSCRASESVDNYGMSFMNWFQQKPGQPPKLLIHAASNQGS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASESVDNYGMSFMNWFQQKPGQPPKLLIHAASNQGS 60

Qy         61 GVPSRFSGSGSGTDFTLTISSLEPEDFAVYFCQQSKEVPYTFGGGTKVEIKRTVAAPSVF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPSRFSGSGSGTDFTLTISSLEPEDFAVYFCQQSKEVPYTFGGGTKVEIKRTVAAPSVF 120


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180

Qy        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218
              ||||||||||||||||||||||||||||||||||||||
Db        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218

Wiggington teaches a method of treating a variety of cancers comprising administration of anti-PD-1 antibodies ([00279]). 
Wiggington teaches that this antibody is humanized ([00126, lines 14-15; [00197]).
Regarding claim 22, Wiggington teaches the use of single-chain antibodies, Fab fragments, Fab’ fragments, Fv fragments, scFvs and diabodies ([0077], lines 1-10).
Wiggington teaches administering the PD-1 antibody at a dose of 1 mg/kg, 3 mg/kg, and 10 mg/kg ([00297]). Wiggington also teaches fixed doses between 50 mg to 500 mg ([00298]). Wiggington also teaches the use of doses of 1 mg/kg, 3 mg/kg, 10 mg/kg or a flat dose of 200 mg/kg every three weeks ([00304]).
Macrogenics teaches the intravenous administration of doses of MGA012 (identical in sequence to PD-1 mAb 6-ISQ of Wiggington) of 1 mg/kg every two weeks, 3 mg/kg every two weeks, 3 mg/kg every 4 weeks, 10 mg/kg every two weeks, and 10 mg/kg every four weeks (page 127). Macrogenics also teaches that MGA012 has similar in vitro properties as nivolumab and pembrolizumab (page 125).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of Ott with the antibody of Wiggington and the dosing of Macrogenics and administer a fixed dose or a dose of 1 mg/kg every two weeks, 3 mg/kg every two weeks, 3 mg/kg every 4 weeks, 10 mg/kg every two weeks, and 10 mg/kg every four weeks of PD-1 mAb 6-ISQ to subjects with anal cancer (meeting the limitations of instant claims 6-11, 15-23). 
By treating such subjects with, PD-1 mAb 6-ISQ, they would achieve the predictable result of administering an effective anal cancer treatment, as taught by Ott. Wiggington teaches the use of PD-1 in vitro properties as nivolumab and pembrolizumab. Therefore PD-1 mAb 6-ISQ is an effective substitute for pembrolizumab in the method of Ott, and by treating a subject with anal cancer with PD-1 mAb 6-ISQ, one of ordinary skill would have a reasonable expectation of therapeutic efficacy. 
Therefore, the administration of PD-1 mAb 6-ISQ to subjects with anal cancer in a manner comprising the limitations of instant claims 6-11, 15-23 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent unexpected results.
Regarding claims 24-26, Wiggington teaches fixed doses between 50-500 mg ([00298]), and a fixed dose of 200 mg every three weeks. As noted by Wiggington ([00293]), dosage and frequency of administration will depend on the individual subject and that subject’s medical history and can be determined by standard clinical techniques. Thus it would be obvious to modify the modified method of treating anal cancer of Ott, Wiggington and Macrogenics by administering PD-1 mAb 6-ISQ at a flat dose of 375 mg once every three weeks, 500 mg every four weeks or 750 mg every four weeks, in order to determine an effective dose and to obtain a simpler administration regime that does not vary from patient to patient. 
Therefore, the administration of an PD-1 mAb 6-ISQ at a dose of 375 mg once every three weeks, 500 mg every four weeks or 750 mg every four weeks to subjects with anal cancer would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent unexpected results.
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643